Death Opinion













IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD-1160-05


JAMES CROOK, Appellee

v.


THE STATE OF TEXAS




ON APPELLEE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE EIGHTH COURT OF APPEALS

EL PASO COUNTY



 The opinion was delivered per curiam.

O P I N I O N



 Appellee was convicted of thirteen counts of barratry and assessed punishment at
confinement for ten years, probated for seven years, and a $10,000 fine.  The trial court
ordered the fines to run concurrently.
	The State appealed, contending that the sentence was illegal because the trial court
had no authority to make the fines concurrent but was required to cumulate them. 
Appellee argued that the Court of Appeals had no jurisdiction to entertain the State's
appeal.  The Court of Appeals held that the trial court was within its discretion in ordering
the fines to run concurrently, and affirmed the judgment of the trial court.  State v. Crook,
No. 08-02-00383-CR slip op. (Tex. App.-El Paso June 30, 2005)(not designated for
publication).  The State and appellee have filed petitions for discretionary review.
	In appellee's petition, among other things, he contends the Court of Appeals erred
by failing to address his argument that it did not have jurisdiction to entertain the State's
appeal.  Because jurisdiction is an issue "necessary to final disposition of the appeal," the
Court of Appeals was required to address it.  Tex. R. App. P. 47.1.
	Therefore, we grant ground one of appellee's petition for discretionary review and
remand the case to the Court of Appeals for consideration of appellee's argument that is
necessary to a final disposition of the appeal.  Rule 47.1.  Appellee's remaining ground
for review and the State's petition for discretionary review are refused without prejudice.

DELIVERED February 1, 2006
DO NOT PUBLISH